JUSTICE HOOD,
dissenting.
T33 Consider how the General Assembly reacted to the court of appeals' decision in this case. To correct what the bill sponsor termed the "judicial quagmire" created by that decision, it swiftly amended the license revocation statute to make clear that drivers may challenge the legality of the police's initial contact:
"[A] driver may challenge the validity of the law enforcement officer's initial contact with the driver and the driver's subsequent arrest for DUI, DUI per se, or DWAI. The hearing officer shall consider such issues when a driver raises them as defenses.
See § 42-2-126(8)(h), C.R.S. (2018); see also Hearing on HB. 18-1077? Before the H. Judiciary Comm., 69th Gen. Assemb., 1st Sess. (Feb. 5, 2018) (statement of Rep. Salazar, bill sponsor).
$34 The majority acknowledges this amendment but otherwise declines to ad*120dress it, correctly noting that it did not exist at the time of Francen's hearing. Maj. op. T1 n. 2. That is true (because the amendment was a "legislative fix" to correct the court of appeals' decision in Franmcem, see Hearing on H.B. 13-1077, (statement of Rep. Salazar, bill sponsor)), but I disagree that the amendment is totally irrelevant to the statutory interpretation question now before us.
[ 35 As with all such questions, our job is to discern and give effect to the General Assembly's intent. Nowak v. Suthers, 2014 CO 14, 120, 320 P.3d 340, 344. That intent, according to the majority, is clear from the old revocation statute's plain language: "[It] simply does not address the legality of the initial contact." Maj. op. 117. By requiring "probable cause," the majority reasons that the General Assembly intended to refer only to the "quantum and quality" of evidence necessary to sustain revocation. Id. at T 14.
136 Yet that interpretation is new. For years, divisions of the court of appeals agreed that the statute's "probable cause" requirement implied a lawful stop. Seq, e.g., Peterson v. Tipton, 833 P.2d 830, 831 (Colo.App.1992) (holding that a police officer may not direct a driver to submit to aleohol testing absent "probable cause" and, by implication, "reasonable suspicion for the initial stop"); see also Baldwin v. Huber, 223 P.3d 150, 152 (Colo.App.2009) (evaluating whether the initial stop was lawful under the reasonable suspicion standard); Wallace v. Dep't of Revenue, 787 P.2d 181, 182-83 (Colo.App.1989) (concluding, under an old statutory scheme, that the initial stop was "justified under the reasonable suspicion standard"). Despite this string of contrary authority, the majority now deciphers the General Assembly's original intent from the plain meaning of what it considers to be an unambiguous statute.
137 But I am not persuaded that this statute-the plain meaning of which has escaped several judges on the court of appeals and now me-is as clear as the majority thinks. The majority purports to apply the statute as written by giving "probable cause" its dictionary definition: "A reasonable ground to suspect that a person has committed or is committing a erime." Maj. op. 114 (quoting Black's Law Dictionary 1821 (9th ed. 2009)). A dictionary definition, divorced from the context and purpose in which that term is used, generally is a blind guide: "[PJrecise meaning embodying legislative intent must often be determined by reference to [these] other considerations." Marques v. People, 2013 CO 58, ¶ 8, 311 P.3d 265, 268.
138 Consider the context in which the "probable cause" requirement appears and its purpose. It appears after "law enforcement officers" and serves to restrain their actions: only "law enforcement officers" with "probable cause" may file revocation complaints. See § 42-2-126(5)(a). It would make little sense to restrain police behavior by imposing a probable cause requirement that can be satisfied with illegally obtained evidence. If the General Assembly intended to allow probable cause to be established through the fruits of an illegal stop, why would it use the term "probable cause" at all? It could have just as easily described the "quantum and quality" of evidence necessary to file a revocation complaint without importing a Fourth Amendment concept that requires reasonable-and, necessarily, lawfully obtained-grounds.
1389 I agree that the term "probable cause" may refer only to the evidence necessary to sustain revocation. But it could also mandate that the evidence was lawfully obtained. Because "the words chosen by the legislature are unclear" and "are susceptible to multiple reasonable, alternative interpretations," I would resort to extrinsic aids of interpretation. See In re Interest of O.C., 2018 CO 56, ¶ 13, 308 P.3d 1218, 1221. Here, legislative history is most helpful.
40 For years, the General Assembly appeared to accept the interpretation the majority today rejects. As Judge Taubman noted in his dissent to Francen, it revised the express consent statute ten times since Peterson but never corrected what the majority now concludes was an erroneous interpretation all along. See Francen v. Colo. Dep't of Revenue, 2012 COA 110, 61, - P.3d - (Taubman, J., dissenting). Legislative inaction may be "a poor beacon to follow" because it does not necessarily suggest that a later legislative body agrees with an earlier *121judicial interpretation. See Zuber v. Allen, 396 U.S. 168, 185, 90 S.Ct. 314, 24 L.Ed.2d 345 (1969). For example, that legislative body may be unaware of the interpretation, or individual legislators may decide that correcting it is not worth the effort. But we have endorsed this interpretative technique in the recent past See Bd. of Cnty. Comm'rs v. Colo. Pub. Utils Comm'n, 157 P.3d 1083, 1089 (Colo.2007) ("[Llegislative inaction to change this court's interpretation of a statute is presumed to be ratification of that interpretation."). If appropriate in some cases, this case provides an ideal example of when to rely on it. Here, we have years of legislative inaction after Peterson's interpretation of the old revocation statute, followed by a prompt legislative response to fix Francen's erroneous interpretation. Put in that perspective, that legislative inaction seems imbued with greater significance.
T 41 Of course, the response to my relying on a later amendment to interpret an old statute is that it tells us "virtually nothing" about the enacting legislature's original intent. See Union Pac. R.R. Co. v. Martin, 209 P.3d 185, 188-89 (Colo.2009). Even if that is true, the amendment can tell us what the amending legislature thinks the enacting legislature was trying to say. And where, as here, the amending legislature declares what it thinks an older statute was intended to mean, nothing stops us from considering that declaration as persuasive authority.
€ 42 And we should consider it as persuasive authority in this case for two reasons. First, the General Assembly is "best positioned to ascertain [this] statute's most desirable construction." See 2B Norman J. Singer & J.D. Shambie Singer, Statutes and Statutory Construction § 49:10, at 185 (7th ed. 2012). The most desirable construction of this statute depends on which of its purposes is emphasized, and our decision to emphasize one purpose over the other is fraught with policy implications the General Assembly is better positioned to weigh.
T43 On the one hand, the revocation scheme is meant to provide a mechanism for "quickly revoking" driver's licenses. § 42-2-126(1)(a). The majority's construction furthers this purpose because the administrative hearing process will not be burdened with suppression issues. On the other hand, the scheme is also meant to "guard against the potential for any erroneous deprivation of the driving privilege" by providing an opportunity for a "full hearing." § 42-2-126(1)(b). My interpretation would further this purpose because it guards against "erroneous" revocations by permitting defendants to raise suppression issues during revocation hearings. Both interpretations affect the complexity of these administrative hearings and the costs associated with conducting them. The General Assembly has made its policy choice clear, and it seems appropriate to honor that decision.
T 44 Second, "permitting a subsequent enactment to control the original statute's doubtful meaning is an efficient way to remove legal uncertainties and settle expectations." See 2B Singer & Singer, Statutes and Statutory Construction § 49:10, at 185. As it stands now, the majority perpetuates the "judicial quagmire" that the General Assembly was attempting to fix in the first place. There are now a few defendants, like Francen, who will not be able to challenge the legality of the initial police contact, despite the fact that every defendant after Peterson was permitted to do so and every defendant falling under the amended statutory scheme will be able to do so too. It depends entirely on when the hearing has taken place. That is the result the majority concludes that the General Assembly must have intended, and yet it seems contrary to what the General Assembly is actually trying to accomplish.
145 Like the majority, I strive to give statutes their plain and ordinary meaning whenever possible. See, eg., Nowak, 11 22-24, 820 P.3d at 345. But, in my view, the majority interprets what it considers to be unambiguous language to avoid the significance of the General Assembly's legislative response to the Francen division's holding.
{46 Because I would reverse the court of appeals on the merits, I do not address whether the exclusionary rule is an appropriate remedy in this context.
1 47 For these reasons, I respectfully dissent.